DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species PBMC and NFATc1 in the reply filed on 01/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Restriction Requirement is made Final.
Claims 1-13 are currently pending.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.

Claims 1-5 and 7-13 have been examined on their merits.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 3 and 7, the phrase "for example" (i.e.) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes the claims will be interpreted as not requiring SLO.
In addition, claim 3 recites “wherein, in the step (s1), the streptococcal hemolytic exotoxin, i.e., SLO is treated at a concentration of 5 U/ml or less” while claim 1 which claim 3 depends from recites “treating a test material including target cells with a streptococcal hemolytic exotoxin” in step (s1). It is unclear from claim 3 if the streptococcal hemolytic exotoxin is being treated with something else or if the limitations in claim 3 are drawn to the concentration of the streptococcal hemolytic exotoxin administered to the test material. For examination purposes claim 3 will be interpreted 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al (US 2016/0102294).
Regarding claims 1, 2, 4 and 5, Kim teach a method of separating PBMCs from blood and treating with SLO and anti-NFATc1 antibodies which permeate the cell 
Therefore the teaching of Kim et al anticipates Applicant’s invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0102294) as applied to claims 1-2 and 4-5 above, and further in view of Rhee et al (Nucleic Acids Research, 2008).
Regarding claim 3, Kim teaches the claimed method as described above, but is silent with regard to the concentration of SLO.
Rhee teach a method of reversibly permeabilizing cells using activated SLO at a concentration of 0.1-0.2 U/ml (0.25-0.5 U SLO per 106 cells) before resealing cells with culture medium and performing fluorescence imaging(page 2, column 2, last paragraph).
One of ordinary skill in the art would have been motivated to use the SLO concentration of 0.1-0.2 U/ml (0.25-0.5 U SLO per 106 cells) in the method of Kim with a reasonable expectation of success because Kim is silent to the concentration used for 
Therefore the combined teachings of Kim et al and Rhee et al render obvious Applicant’s invention as claimed.



Claims 1, 7-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Walev et al (PNAS 2001) in view of Lee et al (US 2014/0134645).
Regarding claims 1, 7-8, 10-11, Walev teach a method of delivering proteins into living cells by reversible membrane permeabilization with streptolysin-O (SLO) to deliver biologically active molecules to intracellular targets (Title, page 3185, column 2, Materials and Methods-page 3186-column 1, second paragraph). Low doses of SLO are used, specifically membrane repair was efficient in cells that had been treated with low levels of SLO and these cells remained viable (live)(page 3186, column 1). Walev teach the use of FITC-IgG or FITC-F(ab’) (fluorescent dye conjugated antibodies) to estimate the size limit of deliverable macromolecules to the cells permeabilized by SLO to about 100 kDa (less than 150 kDa)(page 3186, column 2, 3rd paragraph). Resealing of the cells after treatment with SLO is by addition of medium with Ca2+ (page 3186, column 2). While antibodies and FACS are not specifically used to isolate the cells, Walev suggest that, if required, that it is possible to isolate the resealed cells by co-introducing rd paragraph).
Lee et al teach methods of isolating target cells by using dye-conjugated antibodies that bind to targets in the cell, such as a protein (intracellular protein target) (page 2 para 22-24). The dyes used can include FITC and several others claimed by Applicant (page 2, para 26). FACS can be used to isolate the dye complex-bound target cells (page 2 para 31).
One of ordinary skill in the art would have been motivated to use FACS and FITC conjugated antibodies to isolate the cells of Walev because Walev suggest that their cells treated with SLO render good service to investigators in many fields (page 3189 (Discussion) and Lee teach that their method allows for the labeling of cells with target intracellular proteins that can be isolated by FACS with dye-conjugated antibodies. One of ordinary skill in the art would have had a reasonable expectation of success because Walev suggest that their re-sealed cells can be isolated by co-introducing a fluorescent dye and subsequently sorting the cells (FACS) (page 3189, column 2, 3rd paragraph) and Lee also suggests using FTIC conjugated antibodies which Walev has tested as well.
Therefore the combined teachings of Walev et al and Lee et al render obvious Applicant’s invention as claimed.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walev et al (PNAS 2001) in view of Lee et al (US 2014/0134645) as applied to claims 1, 7-8, 10-11 above, and further in view of Melton et al (US 2016/0032249).
	Regarding claim 9, the combined teachings of Walev and Lee render obvious the claimed method as described above, but do not specifically include a primary and secondary antibody.
	Melton teach that the skilled artisan will readily appreciate that the processes for making and using antibodies for the enrichment, isolation and purification of cells are readily adaptable. Melton teach wherein when an antibody used in a cell suspension is not already labeled with a label that it can be combined with a secondary antibody, such as an FITC-conjugated antibody that is capable of binding to the primary antibody and then analyzed and sorted by FACS (page 19 para 217).
	One of ordinary skill in the art would have been motivated to use a primary and secondary antibody in the method of Walev to isolate their SLO permeabilized cells because Melton suggest that this is a suitable and beneficial alternative for enrichment and isolation of a desired target cell when using FACS. One of ordinary skill in the art would have had a reasonable expectation of success because Walev suggest that FACS can be used to sort their cells and Walev, Lee and Melton all teach the use of FITC conjugated antibodies.
Therefore the combined teachings of Walev et al, Lee et al and Melton et al render obvious Applicant’s invention as claimed.




Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Walev et al (PNAS 2001) in view of Lee et al (US 2014/0134645) as applied to claims 1, 7-8, 10-11 above, and further in view of Sayre et al (US 2005/0170506).
Regarding claims 12-13, the combined teachings of Walev and Lee render obvious the claimed method as described above, but do not specifically include wherein the target cells are suspended in calcium chloride-added cell culture to regenerate the cell.
Sayre teach wherein cells treated with SLO are then resuspended in a solution of calcium chloride in preparation media (culture media) (page 11-12 para 132).
One of ordinary skill in the art would have been motivated to resuspend the SLO-treated cells of Walev with a culture media containing calcium chloride because Sayre indicate that this is suitable and beneficial for the culture of SLO-treated cells. One of ordinary skill in the art would have had a reasonable expectation of success because Walev specifically indicate that calcium ions (Ca2+) are needed to reseal cells treated with SLO (page 3186, column 2).
Therefore the combined teachings of Walev et al, Lee et al and Sayre et al render obvious Applicant’s invention as claimed



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner




/LAURA SCHUBERG/Primary Examiner, Art Unit 1632